Title: To Thomas Jefferson from Oliver Pollock, 18 October 1803
From: Pollock, Oliver
To: Jefferson, Thomas


          
            
              Sir
            
            Philada. 18th. Octr. 1803
          
          Having had the honor of being employed in the Service of the United States, as agent to the spanish Goverment in Loussiana, during the revolution that established our Independance, and having during my residence there in that capacity, discharged my trust as well to the satisfaction of my fellow citizens, as to that of the Goverment near which I resided, acquiring at the same time a perfect local knowledge of the Country, and an acquaintance with its inhabitants, which the possession of both the french and spanish language permitted me to cultivate intimately, I have vanity enough to presume that an offer of my services at this period, when that country is on the eve of forming part of the union, will not be deemed, by its first Magistrate, too presumptuous, especially when the facts I have just mentioned will no doubt be coroborated by his own memory.
          I should not presume to address you, Sir, on the present subject if I yet labour’d under any embarassments, which might be considered as impediments, rendering me unfit to discharge the duties of a public servant, but having happily and honorably obtained an award of the Commissioners named under the 7th. article of the convention with Great Briton, and thereby secured a considerable claim I had against said Goverment, as a priviledged creditor of John Swanwick Esqr. & having actually recoverd one third thereof, I find myself once more independent and in a situation to act as a person free from every incumbrance whatever. I would have waited on you in person, sir, with this application, if the confinement of my youngest daughter whose dangerous situation demands the presence of an only parent, permitted me, but I am persuaded this apology will sufficiently plead with you in my behalf, as will also my friend the Honorable Pierce Butler, who does me the favour, & has the honor of presenting you this letter.
          In consequence of having transacted mercantile bussiness upon a verry extensive Scale for several eminent houses in this country—as well as in Europe during my residence in New Orleans, I have been able to acquire a complete knowledge of the commerce of that City & its dependencies; this circumstance induces me to think that I could not better offer my services to my Country than in the Capacity of Collector of the Revenue at the Port of New Orleans; assuring you, Sir, that should you deem me worthy & capable of filling this important post, I shall accept it with gratitude, and give such securities as the law of my Country requires in similar cases, endeavouring at the same time, by a faithfull discharge of my duties, to merit a continuation of your protection & the approbation of my fellow Citizens. It is perhaps needless to Observe, that as proprietor of some lands directly on the Banks of the Mississippi, the prosperity of its Navigation & commerce is an object to me, even as a private Citizen, of the greatest concern. However, although I presume to sollicit from you the Collectorship of the Port of New Orleans, permit me to observe that in whatever other situation you may deem my services most usefull to my Country I shall with unremitting zeal endeavour to discharge the duties thereof as becomes a faithfull Citizen, and, Sir,
          Your most Obedient humble. Servant
          
            
              Olr. Pollock
            
          
        